The defendant was indicted for a violation of the prohibition law, and a fine of $50 was assessed against him, and an additional sentence of three months' hard labor. The indictment contained seven counts, but the affirmative charge was given for the defendant as to counts 1, 2, 3, and 4. Count 5 charged that the defendant had in his possession prohibited liquors; count 6, that he had, possessed, or located on his premises a plant for distilling prohibited liquors; and count 7, that the defendant did permit or allow a person, whose name was unknown, to possess or locate an apparatus on his premises for distilling prohibited liquors.
As to these charges, the defendant was refused the general affirmative charge requested by him in writing. There was evidence in the case from which the jury could find the defendant guilty, and the evidence to that end and that of the defendant was in conflict. Of course, the general charge for the defendant was, under such conditions, properly refused.
Good character alone is not sufficient to generate a reasonable doubt, but must be considered along with the other evidence in the case; and for this reason written charge 6 was properly refused to the defendant. Pate v. State, 150 Ala. 10,43 So. 343.
There is no error in the record, and the judgment of conviction must be affirmed.
Affirmed.